Exhibit 2.1 ASSET PURCHASE AGREEMENT BY AND AMONG GREENMAN ALTERNATIVE ENERGY, INC. (AS “BUYER”), FOR CERTAIN LIMITED PURPOSES, GREENMAN TECHNOLOGIES, INC. (AS “PARENT”) AND AMERICAN POWER GROUP, INC. (AS “SELLER”). Dated as of July 27, 2009 ASSET PURCHASE AGREEMENT ASSET PURCHASE AGREEMENT dated as of July 27, 2009, by and among GreenMan Alternative Energy, Inc., an Iowa corporation (the “Buyer”), for purposes of Sections 1.02, 4.02(c), 4.02(d)(ii), 4.02(d)(iii) and 5.03 only, GreenMan Technologies, Inc., a Delaware corporation (the “Parent”), and American Power Group, Inc., an Iowa corporation (the “Seller”). WHEREAS, Seller is engaged in the business of providing dual fuel alternative energy solutions (the “Business”); and WHEREAS, Seller desires to sell to Buyer, and Buyer wishes to acquire from Seller, certain assets of the Business, as described in Section 1.01 hereof, and Buyer is willing to assume certain liabilities of the Business, as described in Section 1.03 hereof; NOW, THEREFORE, in consideration of the premises and the mutual covenants hereinafter set forth, the parties agree as follows: ARTICLE I TRANSFER OF ASSETS, CONSIDERATION, CLOSING, ETC. SECTION 1.01 Transfer of Assets. (a)Assets.The assets, properties and business of Seller to be sold, conveyed, transferred and delivered by Seller to Buyer pursuant to this Section 1.01(a) are referred to in this Agreement as the “Assets”. On the terms and subject to the conditions hereinafter set forth, on the Closing Date (as hereinafter defined), Seller will sell, convey, transfer and deliver to Buyer, and Buyer will purchase from Seller, with the exceptions described below, all of the tangible and intangible assets and properties of Seller, as the same shall exist on the Closing Date and wherever located, including without limitation (x) the Assets identified on Schedule 1.01(a) attached hereto and (y) the Assets described below: (i) all tangible personal property of Seller, except as set forth on Schedule 1.01(a)(i) attached hereto; (ii) all intellectual property of Seller, except as set forth on Schedule 1.01(a)(ii) attached hereto; (iii) all inventory, including supplies, raw materials and work in process and finished goods; (iv) all accounts receivable; (v) all of Seller’s customer relationships, outstanding customer orders and goodwill and Seller’s right to own and operate its Business; 2 (vi) all rights in the corporate name, trademark and trade name “American Power Group” and to the goodwill represented thereby and pertaining thereto; (vii) all of Seller’s licenses, permits, approvals and other governmental or non-governmental authorizations or consents, except as set forth Schedule 1.01(a)(vii); (viii) all personal property leases, except as set forth on Schedule 1.01(a)(viii) attached hereto; and (ix) all books and records and all data, files, documents, papers, agreements, books of account and other records pertaining to the Assets or the Business which are used in connection with the Assets or the Business, including records relating to current employees of Seller, client and customer lists and records, financial records, and accounting records. SECTION 1.02 Buyer’s Loan to Seller.In consideration of Buyer’s purchase of the Assets, at the Closing (as defined below), Buyer or Parent shall loan Seller the sum of $360,661(the “Debt Discharge Loan”) for the purpose of enabling Seller to discharge certain liabilities and obligations described in Section 4.01(f) below. In consideration of the Debt Discharge Loan, Seller shall execute and deliver to Buyer (or Parent, as the case may be) Seller’s promissory note in the form attached hereto as Exhibit A (the “Debt Discharge Note”). SECTION 1.03 Assumption of Certain Indebtedness.In further consideration of Buyer’s purchase of the Assets, on the Closing Date, Buyer shall assume (a) Seller’s indebtedness under the Debt Discharge Note in the principal amount of $360,661and under that certain Secured Promissory Note in the principal amount of $250,000, issued as of May 14, 2009 by Seller to GreenMan (the “Bridge Note”), and (b) those liabilities and obligations of Seller which are specifically identified on Schedule 1.03 attached hereto (the obligations described in clauses (a) and (b) of this Section 1.03, the “Assumed Liabilities”). SECTION 1.04 Additional Consideration. (a)Goodwill Gross-up.In further consideration of Buyer’s purchase of the Assets, Seller covenants and agrees to pay to Buyer an amount equal to the greater of (i) (L - A) / 2; or (ii) (L - A) - $500,000 (as the case may be, the “Goodwill Gross-up”); where: L the sum of (i) the amount paid by Buyer or Parent to FSB (as defined below) on behalf of Seller pursuant to Section 1.04(f), and (ii) the aggregate amount of the Assumed Liabilities as of the Closing Date; and A the book value of the tangible Assets, as recorded on Buyer’s books as of the Closing Date (as defined below) in accordance with generally accepted accounting principles and Buyer’s customary accounting and financial reporting policies (“GAAP”); (b)Estimated Payment at Closing.The parties estimate the Goodwill Gross-up as of the Closing Date (the “Estimated Goodwill Gross-up”) to be $531,500. At the Closing, Seller shall execute and deliver to Buyer Seller’s promissory note in the amount of the Estimated Goodwill Gross-up, in the form attached hereto as Exhibit B (the “Estimated Goodwill Note”). 3 (c)Post-Closing Adjustment of the Goodwill Gross-up.Within 60 days after the Closing Date, Buyer shall prepare and deliver to Seller a statement (the “Goodwill Statement”) setting forth the goodwill actually recorded on Buyer’s books as of the Closing as a consequence of the purchase and sale of the Assets and Buyer’s calculation of the actual Goodwill Gross-up due to Buyer under Section 1.04(a) (the “Final Goodwill Gross-up”). The Goodwill Statement shall be prepared and determined in accordance with GAAP and the principles and policies used to determine the Estimated Goodwill Gross-up. If the amount of the Final Goodwill Gross-up as set forth on the Goodwill Statement exceeds the amount of the Estimated Goodwill Gross-up (such excess, the “Goodwill True-up”), then Seller shall promptly execute and deliver to Buyer Seller’s promissory note in the amount of the Goodwill True-up, in the form attached hereto as Exhibit B (the “Goodwill True-up Note”). If the amount of the Estimated Goodwill Gross-up exceeds the amount of the Final Goodwill Gross-up as set forth on the Goodwill Statement, then the amount of such difference shall be deemed to be a partial prepayment, as of the Closing Date, of principal payable under the Estimated Goodwill Note. (d)Disputes Regarding the Goodwill True-up.Buyer shall provide Seller with access to all relevant information used in preparing the Goodwill Statement. Seller shall have 30 days after its receipt of the Goodwill Statement to dispute the Goodwill Statement and the Final Goodwill Gross-up or the Goodwill Statement and Final Goodwill Gross-up shall be deemed to be accepted and final. Any objection notice to the Goodwill Statement must state with reasonable specificity the amounts and reasons for disagreement. Seller and Buyer shall thereafter use commercially reasonable efforts to agree on the disputed amounts and if they are unable to do so within 30 days of receipt by Buyer of Seller’s objection notice, Seller and Buyer shall promptly engage a mutually agreed upon firm of independent accountants to resolve their dispute. In the absence of prompt agreement on the identity of the independent accountants, the parties shall engage the accounting firm of RSM McGladrey of Des Moines, Iowa to resolve the dispute as soon as practicable. The independent accountants’ decision shall be final, binding and conclusive upon the parties and shall be the parties’ sole and exclusive remedy regarding any dispute concerning the Goodwill Statement and the Goodwill True-Up Amount.Buyer and Seller shall share equally the fees and expenses of the independent accountants. (e)Execution of Goodwill True-up Note.The full amount of the Goodwill True-up shall become immediately due and payable if Seller fails or refuses to execute and deliver the Goodwill True-up Note, if required by Section 1.04(c), within 10 days after the later of (i) the delivery of the Goodwill Statement or (ii) receipt of the independent accountants’ decision. (f)Retirement of FSB Obligations.In further consideration of Buyer’s purchase of the Assets, on the Closing Date, Buyer shall pay directly to Farmers State Bank (“FSB”), on behalf of Seller, such amount, not to exceed $850,000 (inclusive of all principal, accrued but unpaid interest and other charges, fees and obligations), in full satisfaction of all of Seller’s obligations to FSB under certain promissory notes issued by Seller and an Operating Loan and Security Agreement between Seller and
